TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-000827-CV



                            Sinclair & Associates, Inc., Appellant

                                               v.

     Bobbie L. Williams and Franklin Interests, Inc. d/b/a Franklin Homes, Appellees


                   FROM BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 27,718, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sinclair & Associates, Inc. has filed a motion requesting that this appeal

be dismissed. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: June 7, 2012